UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1992


In re: SCOTT E. LUELLEN,

                Petitioner.



                 On Petition for Writ of Mandamus.
              (1:08-cr-00102-LO-1; 1:09-cv-00681-LO)


Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Scott E. Luellen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Scott E. Luellen petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A § 2255 (West Supp. 2011) motion.                   The district court has

now   ruled    on      Luellen’s    § 2255       motion.     Thus,    we     find   that

Luellen’s petition alleging delay is moot.                   Accordingly, we deny

the mandamus petition.             We grant Luellen’s motions to file an

oversize brief and to proceed in forma pauperis, and deny his

motions     for        a    transcript      at    Government    expense,        for    a

certificate       of       appealability,    to     amend/correct     his     mandamus

petition,     and      to    clarify.       We    dispense   with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     PETITION DENIED




                                             2